Citation Nr: 1647619	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-43 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee patellar chondromalacia with patellar tendonitis.

2.  Whether new and material evidence was received to reopen the claim for service connection for a left hip disorder, to include as secondary to a left knee disability.

3.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Navy from April 1983 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran provided testimony during a local Travel Board hearing before the undersigned.  A transcript of this hearing is of record in Virtual VA.

In a December 2015 decision, the Board denied a higher rating for the Veteran's left knee disability and service connection for a bilateral foot disorder, and remanded the TDIU issue.  The Veteran only appealed to the Court of Appeal for Veterans Claims (Court) the portion of the December 2015 decision that represented a final adverse decision by the Board for the issue of a higher rating for a left knee disability, resulting in an August 2016 Joint Motion for Partial Remand (JMR) by the parties.  An August 2016 Court Order remanded the matter for compliance with the instructions in the JMR.

A June 2016 decision denied entitlement to a TDIU.  However, in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU as part and parcel of the increased rating claim for left knee disability that is on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its JMR, the parties essentially determined that an April 2015 VA examination was inadequate due inconsistencies and oversights.  The parties noted that the VA examiner had determined the Veteran did not, nor had ever suffered, a meniscus tear.  Yet, reference was made to an April 2015 X-ray report, which noted a tibial surface horizontal tear of the posterior horn of the medial meniscus.  The parties felt that those two findings were at odds with each other and needed to be addressed.  They also suggested that examiner failed to address the Veteran's range of motion in terms of functional loss during flare-ups. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)  

Most recently, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  Active range of motion measurements were provided in April 2016, but passive motion and non-weight bearing were not tested.  

To ensure the Veteran has a thorough examination compliant with the current law, the Veteran should be scheduled for a VA examination.

In its December 2015, the Board determined that the Veteran had filed a timely notice of disagreement (NOD) with a December 2014 rating decision that had continued the denial of a claim for service connection for a left hip disorder.  The matter was remanded to provide the Veteran a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was provided to the Veteran in March 2016.  No appeal was submitted within 60 days of the SOC.  See 38 C.F.R. § 20.302(b).  

Thereafter, in a June 2016, the RO issued a decision that reopened the claim for service connection for a left hip disorder and then denied the claim on the merits.  That same month the Veteran's attorney filed a notice of disagreement.  The Board must to remand this issue to the RO/AOJ so that the Veteran and his attorney may be provided with the appropriate statement of the case (SOC), in compliance with 38 C.F.R. §§ 19.26 (d), 19.29 (2016).  See also Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for a TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for left knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should provide the Veteran and his attorney an SOC addressing the issue of whether new and material evidence has been received to reopen the claim for service connection for a left hip disorder, to include as secondary to the service-connected left knee disability.

2.  Obtain and associated with the record copies of VA treatment records since May 2016.

3.  Ask the Veteran to identify and provide releases for all private providers for his left knee disability.  Obtain copies of the treatment records and notify the Veteran if any records are not received.

4.  Then schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected left knee disability.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner must note in the report that the records were reviewed.  All findings and diagnoses must be fully reported. 

a) The report should discuss the clinician's objective evaluation for any atrophy, weakened movement of each knee, excess fatigability with use, incoordination, and painful motion.  Range of motion studies as well as motor strength should also be tested.

b) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c) To comply with Correia, testing of the range of motion must include testing in active motion and passive motion in both the left and right knees.  The examiner should also discuss range of motion in weight-bearing and nonweight-bearing.  If any test cannot be performed, the examiner should state such along with an explanation. 


d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e) In February 2008, the Veteran had arthroscopic surgery on his left knee for his tendonitis that showed his meniscus were healthy and without tears.  An April 2015 MRI of the left knee revealed a meniscal tear.  The clinician must opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's meniscus tear is related to the Veteran's service-connected left knee patellar chondromalacia with patellar tendonitis?

f) An explanation of the rationale for all opinions expressed is needed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then, readjudicate the claims remaining claims on appeal to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




